Citation Nr: 1441747	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  09-02 026	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1. Entitlement to an increased rating, in excess of 30 percent disabling, for        service- connected scarring, associated with residuals, excision of tumor, left parotid.

2. Entitlement to an initial rating, in excess of 10 percent disabling, for a painful scar of the face.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1973 to November 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona. The claim has subsequently been transferred to the Appeals Management Center (AMC) in Washington, DC.

The Veteran testified before the undersigned Veterans Law Judge in December 2009, at a travel board hearing conducted at the Phoenix, Arizona, RO; a transcript of that hearing is associated with the claims folder and has been reviewed.

In February 2010, the Board issued a remand ordering another VA examination to ascertain the current severity and manifestations of the Veteran's scarring, associated with residuals of excision of tumor, left parotid. A VA examination was completed in April 2010. 

Additionally, the Board notes that in the February 2010 remand, the Board referred the Veteran's claims for service connection for dental trauma, tinnitus, ear disorders, and headaches back to the RO for further evaluation and adjudication. The claims were subsequently adjudicated by the Phoenix, Arizona, RO.


FINDING OF FACT

The Veteran's service- connected scarring, associated with residuals, excision of tumor, left parotid is manifested by no more than three characteristics of disfigurement and no more than two painful scars of the face.



CONCLUSIONS OF LAW

1. The criteria for a rating, in excess of 30 percent, for service- connected scarring, associated with residuals, excision of tumor, left parotid, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp.2013); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.118, Diagnostic Code 7800 (2013).

2. The criteria for a rating, in excess of 10 percent, for painful scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.118, Diagnostic Code 7804 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided in April 2007. 

This appeal arises from the Veteran's disagreement with an increased rating evaluation following the grant of service connection for service- connected scarring, associated with residuals, excision of tumor, left parotid. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the Veteran in the development of the claim. The claims file includes medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

VA examinations were obtained in April 2010 and May 2007. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations. The reports include a clinical examinations and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1. Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Criteria for Scars of the Head, Face, or Neck (DC 7800)

The Veteran's service- connected scarring, associated with residuals, excision of tumor, left parotid has been rated under Diagnostic Code 7800 for scars of the head, face, or neck. 38 C.F.R. § 4.118 (2013). In a July 2007 increase rating decision, the Veteran was rated as 30 percent disabling for his service- connected scarring, associated with residuals, excision of tumor, left parotid under this code.

The following ratings are available under Diagnostic Code 7800: 

An 80 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

A 50 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.

A 30 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.

A 10 percent rating is warranted for scars with one characteristic of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2013).

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more centimeters) in length, (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters). 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2013).

The characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics required to assign a particular rating need not be caused by a single scar in order to assign that rating. 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (5) (2013).

Criteria for Unstable or Painful Scars (DC 7804)

In a February 2011 initial rating decision, the Veteran was rated as 10 percent disabling, for his service- connected scarring, associated with residuals, excision of tumor, left parotid under Diagnostic Code 7804, for painful or unstable scars. 38 C.F.R. § 4.118 (2013).

Under Diagnostic Code 7804, five or more scars that are unstable or painful warrant a 30 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2013).  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2) (2013).  Scars rated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive a rating under diagnostic code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3) (2013).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

An April 2010 VA examination reflects that the Veteran has two scars on the right and left jaw which are not related to the Veteran's service-connected disability. The Veteran has a service-connected left preauricular scar measuring 6.5cm x 0.5. The examination reflects the service-connected scar has deformity of the tragus and is tender. The scar has no signs of skin breakdown, inflammation, edema, keloid, or an abnormal texture. The scar is superficial and has no hypo or hyper-pigmentation, or underlying soft tissue loss. The examination report further reflects that the scar is not indurated or inflexible, not elevated or depressed, and is not adherent to the underlying tissue. Based on the Veteran having no more than two or three characteristics of disfigurement, a rating in excess of 30 percent is not warranted for the Veteran's service- connected scarring, associated with residuals, excision of tumor, left parotid under DC 7800.

The highest rating possible under DC 7800 is 80 percent. An 80 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. The Veteran does not meet the criteria for an 80 percent rating because the evidence is against a finding that the Veteran's service- connected scarring, associated with residuals, excision of tumor, left parotid exceed the criteria associated with a 30 percent rating.

A 50 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement. As discussed above, the Veteran does not meet the criteria for a 50 percent rating because the evidence is against a finding that the Veteran's service- connected scarring, associated with residuals, excision of tumor, left parotid exceed the criteria associated with a 30 percent rating.

Additionally, the April 2010 and May 2007 VA examination noted the Veteran's left preauricular scar as painful. The Board finds the Veteran competent to give evidence about observable symptoms such as painful scars.  Layno v. Brown, 6 Vet. App. 465 (1994). With no more than two painful scars, a separate rating not to exceed 10 percent in warranted under DC 7804. While VA is to avoid evaluating the same disability under various diagnoses; a separate disability rating may be assigned for distinct disabilities from the same injury, so long as the symptomatology is not duplicative. Estaban v. Brown, 6 Vet. App. 259, 262 (1994). Here, the pain associated with the Veterans scar is not contemplated within the DC 7800 criteria. Painful scars evaluated under DC 7800 may also receive a rating evaluation under DC 7804 when applicable. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3) (2013). 

Since the Veteran's disability consists of only one painful scar, and the record does not indicate that the scar is unstable in addition to being painful; the higher percentages are not warranted as they require more than two scars to be painful and/or unstable.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not. 

In conclusion, the Board finds a rating in excess of 30 percent under Diagnostic code 7800 and a rating in excess of 10 percent under Diagnostic Code 7804, not warranted.  

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's service- connected scarring, associated with residuals, excision of tumor, left parotid are specifically contemplated within the diagnostic codes, to include the pain associated with the Veteran's scar. In short, the rating criteria reasonably describes the Veteran's service- connected scarring, associated with residuals, excision of tumor, left parotid symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his service- connected scarring, associated with residuals, excision of tumor, left parotid. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to an increased rating, in excess of 30 percent disabling, for        service- connected scarring, associated with residuals, excision of tumor, left parotid, is denied.

Entitlement to an initial rating, in excess of 10 percent disabling, for a painful scar of the face, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


